IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                    NOS. AP-76,076 & AP-76,077


                     EX PARTE JEREMY MARTIN AGUILAR, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W93-34937-I(A) AND W93-34769-I(A)
           IN THE CRIMINAL DISTRICT COURT NO. 2 OF DALLAS COUNTY

       Per curiam.


                                            OPINION



       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk

of the trial court transmitted to this Court these applications for writ of habeas corpus. Ex parte Young,

418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two felony offenses of

burglary of a vehicle and sentenced to 65 years’ imprisonment in each case after he was found to be a

habitual offender. The Sixth Court of Appeals affirmed his convictions. Aguilar v. State, Nos. 06-94-

00179-CR and 06-94-00180-CR (Tex. App. – Texarkana, January 5, 1995, no pets.).

       Applicant contends, inter alia, that two prior convictions alleged as sequential felonies under

TEX . PENAL CODE § 12.42 (d) (Vernon 1993), were not in fact sequential. Applicant also contends that
                                                                                      AGUILAR - 2

his sentences were illegal because the maximum sentences allowed for these offenses under Penal Code

§ 12.42 (a) were sentences for second degree felonies.

       The trial court has recommended that relief be granted, finding that the prior convictions used

to establish that Applicant is a habitual offender were not actually sequential because they were both

committed before he was convicted of either one. The trial court has also found that Applicant’s only

other prior conviction was for an offense committed before he committed the offenses underlying his

other prior convictions, but which did not become final until after he committed those offenses because

his probation after boot camp was not revoked until a month later.

       Relief is granted. Punishment for these third degree felonies was assessed without any

agreement, and was assessed in an amount which exceeded the maximum authorized by law. See Ex

parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2007). The judgments in Cause Numbers W93-34937-I

and W93-34769-I from Criminal District Court No. 2 of Dallas County are hereby set aside, and

Applicant is remanded to the custody of the Sheriff of Dallas County so that new punishment

proceedings may be conducted.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Filed: January 28, 2009
Do not publish